               Case 2:20-cr-00084-RSM Document 46 Filed 04/13/21 Page 1 of 2




 1                                                   CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     UNITED STATES OF AMERICA,                       )   No. CR20-084-RSM
 9                                                   )
                     Plaintiff,                      )
10                                                   )   ORDER GRANTING UNOPPOSED
                v.                                   )   MOTION TO CONTINUE TRIAL AND
11                                                   )   PRETRIAL MOTIONS DATES
     DEVINARE ANTWAN PARKER,                         )
12                                                   )
                     Defendant.                      )
13                                                   )
14           THE COURT has considered Devinare Parker’s unopposed motion to continue

15   the trial date in this case and finds that:

16          (a) taking into account the exercise of due diligence, a failure to grant a

17   continuance in this case would deny counsel for the defendant the reasonable time

18   necessary for effective preparation due to counsel’s need for more time to review the

19   evidence, consider possible defenses, and gather evidence material to the defense, as set

20   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

21          (b) a failure to grant such a continuance in this proceeding would likely result in

22   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

23          (c) the additional time requested is a reasonable period of delay, as the defendant

24   has requested more time to prepare for trial, to investigate the matter, to gather evidence

25   material to the defense, and to consider possible defenses; and

26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                   1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DATES                                          Seattle, Washington 98101
       (United States v. Parker, CR20-084-RSM) - 1                                (206) 553-1100
               Case 2:20-cr-00084-RSM Document 46 Filed 04/13/21 Page 2 of 2




 1          (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (e) the additional time requested between the current trial date of May 10, 2021,
 5   and the new trial date is necessary to provide counsel for the defendant the reasonable
 6   time necessary to prepare for trial, considering counsel’s schedule and all of the facts
 7   set forth above; and
 8          (f) the period of delay from the date of this order to the new trial date is
 9   excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
10          IT IS THEREFORE ORDERED that the trial date in this matter shall be
11   continued to December 13, 2021, and that pretrial motions shall be filed no later than
12   November 4, 2021.
13          DATED this 13th day of April 2021.
14
15
16
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT
17                                                   JUDGE
18
19   Presented by:
20
     s/ Sara Brin
21   Assistant Federal Public Defender
     Attorney for Devinare Parker
22
23
24
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                   1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DATES                                          Seattle, Washington 98101
       (United States v. Parker, CR20-084-RSM) - 2                                (206) 553-1100
